Citation Nr: 1026341	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-39 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $22,871.86, to include 
the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from March 1989 to September 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that reduced the Veteran's disability 
compensation benefits due to her status as a fugitive felon, 
effective January 19, 2005, creating an overpayment of 
$22,871.86.  In a July 2005 decision, the Veteran's request for a 
waiver of the overpayment was denied.  By a July 2006 decision, 
the RO reinstated the Veteran's disability compensation benefits, 
effective January 10, 2006, based upon evidence demonstrating 
that the criminal case against the Veteran was dismissed.  Her 
request for a waiver of the collection of the $22,871.86 debt 
created by her status as a fugitive felon remained denied.

In February 2010, the Veteran testified before the Board at a 
hearing that was held at the RO.


FINDINGS OF FACT

1.  A felon warrant was issued against the Veteran in September 
1989.  The RO received notice of this warrant in January 2005.

2.  In February 2005, the RO notified the Veteran of the proposal 
to terminate her disability compensation benefits, effective 
December 27, 2001, the effective date of the fugitive felon 
provisions of Public Law 107-103.

3.  The Veteran did not respond to the February 2005 notice of 
the proposal to terminate her benefits.  

4.  In May 2005, the Veteran's benefits were terminated, 
effective December 27, 2001.

5.  On January 10, 2006, the Circuit Court of Alabama, County of 
Etowah, dismissed the case against the Veteran.  

6.  The Veteran was not convicted of a felony associated with the 
September 1989 warrant.

7.  The dismissal of the case against the Veteran nullified the 
September 1989 felon warrant.

8.  The dismissal of the case against the Veteran vitiates the 
Veteran's status as a fugitive felon for the period from December 
27, 2001, to January 10, 2006.


CONCLUSION OF LAW

The termination of disability compensation benefits from December 
27, 2001 to January 10, 2006, based upon the Veteran's status as 
a fugitive felon, was not proper.  Therefore, the overpayment was 
not properly created.  38 U.S.C.A. §§ 5112, 5302, 5313B (West 
2002); 38 C.F.R. §§ 3.500, 3.665(n)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.





Waiver of the Collection of Overpayment

The issue of the validity of a debt is a threshold determination 
that must be made prior to a decision on a request for waiver of 
the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

In order for the Board to determine that the overpayment was 
properly created, it must be established that the Veteran was not 
legally entitled to the benefits in question, or, if there was no 
legal entitlement, then it must be shown that VA was solely 
responsible for the Veteran erroneously being paid benefits.  See 
38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. §§ 3.500(b) 
(2009).  The Veteran in this case contends that she does not owe 
the debt because it was created due to her erroneous 
classification as a fugitive felon.

A veteran eligible for compensation benefits may not be paid such 
benefit for any period during which he or she is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or an 
attempt to commit an offense, which is a felony under the laws of 
the place from which the person flees, or (B) violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  38 U.S.C.A. § 5313B (West 
2002); 38 C.F.R. § 3.665(n)(2) (2009).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a refugee; 
or as a criminal suspect or a witness in a criminal case who 
flees, evades, or escapes arrest, prosecution, imprisonment, 
service of process, or the giving of testimony, especially by 
fleeing the jurisdiction or by hiding.

In January 2005, VA received notice from the Office of the 
Inspector General that a felon warrant had been issued against 
the Veteran in September 1989.  

In February 2005, the RO notified the Veteran of the proposal to 
terminate her disability compensation benefits due to her status 
as a fugitive felon, effective December 27, 2001, the effective 
date of the fugitive felon provisions of Public Law 107-103.  The 
Veteran did not respond to the notice of the proposal to 
terminate her benefits.  As a result, in May 2005, the RO 
terminated her benefits, effective December 27, 2001.

In January 2006, the Veteran requested that her compensation 
benefits be reinstated based upon the January 10, 2006, dismissal 
of the criminal case against her.  She argued that she had 
erroneously been named defendant in the case, and that she could 
not have committed the crime, as she had been located at her 
permanent duty station at the time of the alleged crime, rather 
than in the location where the crime allegedly took place.  In 
support of this request, she submitted copies of her service 
personnel records showing her location at the time of the alleged 
incident and a copy of the order of the Circuit Court of Alabama, 
County of Etowah, dismissing the case.  The Veteran was not 
convicted of a felony associated with the September 1989 warrant.  
The order dismissing her case, however, did not specifically 
state that the warrant against her had been rescinded as a result 
of the dismissal of the case against her.

By a July 2006 decision, the RO reinstated the Veteran's 
disability compensation benefits, effective January 10, 2006, the 
date the case against her had been dismissed.  Her request for a 
waiver of the collection of the $22,871.86 debt created by her 
status as a fugitive felon remained denied.

In September 2006, the Veteran submitted a substantive appeal of 
the denial of her request for a waiver of the collection of the 
overpayment created by her status as a fugitive felon.  In a 
statement submitted in support of her appeal, she again argued 
that she was not the person identified on the outstanding 
warrant, and that the warrant against her had been issued in 
error.  

At her February 2010 hearing before the Board, the Veteran 
submitted an additional, January 26, 2010, certified copy of the 
Circuit Court order dismissing the case against her.  The Judge 
who dismissed the case included a certified written statement 
indicating that the dismissal was deemed to be backdated to the 
date of the issuance of the warrant against her.

The Veterans Benefits Administration's Adjudication Procedure 
Manual, M21-1MR, Part X, Chapter 16, Section 2 notes that the 
fact that a warrant has been dismissed, recalled, quashed, or 
otherwise cleared does not mean that benefits should not be 
terminated unless it has been established that the warrant was 
cleared effective on or before the date the beneficiary went into 
fugitive status.  The Manual continues on to note that in most 
cases in which a warrant is dismissed, recalled, or quashed, 
there is still a valid warrant up to the date the warrant was 
cleared.  VA benefits are subject to adjustment from the warrant 
date (or the date of the law) until the date the warrant was 
dismissed, recalled, or quashed.  The exception to this rule is a 
case in which the warrant is specifically determined to have been 
void from its inception, or where the court order uses the 
terminology nunc pro tunc, which refers to changing back to an 
earlier date.

In this case, the January 26, 2010, certified copy of the Circuit 
Court order dismissing the case against the Veteran demonstrates 
that the dismissal was deemed to have been effective the date the 
warrant was issued.  The dismissal of the case effective the date 
the warrant was issued amounts to a clearing of the warrant 
effective on or before the date the beneficiary went into 
fugitive status.  The statement from the Judge who dismissed the 
case clearly indicates that the warrant was to be considered to 
have been void from its inception.  The dismissal of the case 
against the Veteran nullified the September 1989 felon warrant.  
The nullity of the September 1989 warrant vitiates the Veteran's 
status as a fugitive felon for the period from December 27, 2001 
to January 10, 2006.  

Because the Veteran may not properly be considered to have been a 
fugitive felon for the period from December 27, 2001, to January 
10, 2006, the termination of her disability compensation benefits 
during that period was not proper, and the creation of the 
overpayment of VA disability compensation benefits accordingly 
was not proper.  The Veteran's benefits for this period therefore 
are reinstated.




ORDER

Termination of the Veteran's disability compensation benefits 
from December 27, 2001, to January 10, 2006, based upon her 
status as a fugitive felon, was not proper.  The overpayment of 
disability compensation benefits was therefore not properly 
created.  Her benefits for this period are therefore reinstated.




____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


